THE THIRTEENTH COURT OF APPEALS

                                    13-13-00475-CV


                   ADOLFO VELA D/B/A ADELCO ENTERPRISES
                                      v.
                 CATLIN SPECIALTY INSURANCE COMPANY, ET AL.


                                   On Appeal from the
                    445th District Court of Cameron County, Texas
                          Trial Cause No. 2012-DCL-4362-I


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part and reversed

and remanded in part. The Court orders the judgment of the trial court AFFIRMED IN

PART and REVERSED IN PART, and the case is REMANDED for further proceedings

consistent with its opinion. Costs of the appeal are adjudged against appellant, Adolfo

Vela d/b/a Adelco Enterprises.

      We further order this decision certified below for observance.

April 16, 2015